FOR PUBLICATION

       UNITED STATES COURT OF APPEALS
            FOR THE NINTH CIRCUIT


 RICHARD D. HURLES,                                No. 08-99032
             Petitioner-Appellant,
                                                     D.C. No.
                     v.                         2:00-cv-0118-RCB

 CHARLES L. RYAN*,                                    ORDER
             Respondent-Appellee.


                          Filed May 16, 2014

         Before: Harry Pregerson, Dorothy W. Nelson,
              and Sandra S. Ikuta, Circuit Judges.


                              ORDER

   Petitioner’s motion to remand pursuant to Martinez v.
Ryan, 132 S. Ct. 1309 (2012), filed February 11, 2013, is
GRANTED in part and DENIED in part as discussed in the
opinion filed together with this order.

       IT IS SO ORDERED.




   *
    Charles L. Ryan is substituted for his predecessor, Dora B. Schriro,
as Director for the Arizona Department of Corrections. Fed. R. App. P.
43(c)(2).